                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


TERESA DAWN ARMSTRONG,                                 )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       Civil No. 3:20-cv-00801
                                                       )       Judge Trauger
TARGET CORPORATION,                                    )
                                                       )
       Defendant.                                      )

                                             ORDER

       The initial case management conference was held on November 16, 2020. The plaintiff is

still treating, and the parties preferred to set necessary deadlines in a subsequent conference. It is

therefore ORDERED that the stay of discovery is hereby LIFTED, and the parties shall make

their initial disclosures by December 31, 2020. It is further ORDERED that this case is reset for

a case management conference on Monday, February 22, 2021 at 1:00 p.m. Three days in

advance of that conference, the parties shall file another proposed case management order,

setting necessary deadlines.

       It is so ORDERED.



                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge




      Case 3:20-cv-00801 Document 9 Filed 11/17/20 Page 1 of 1 PageID #: 33
